Citation Nr: 1700189	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1940 to December 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims file is currently held by the RO in St. Petersburg, Florida.   

At the Veteran's request, the Board scheduled the Veteran for a January 2016 hearing at the local RO (also known as a "travel board" hearing).  In December 2015, the Veteran's spouse requested that the hearing be canceled, citing the length of the travel-board scheduling process and the Veteran's health.  Thus, the Board finds that the request for hearing has been withdrawn and the Board may issue a decision in this case. 

This issue was previously remanded in March 2016 and September 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss manifests Level I hearing acuity in the right ear and Level V hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA met its statutory and regulatory duty to notify in an October 2010 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  The Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the claimant's responsibility to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

VA provided a proper VA examination in January 2011 in response to the Veteran's increased-rating claim.  In a July 2012 substantive appeal, the Veteran reported that his hearing had worsened since the January 2011 VA examination; the Board remanded the matter in March 2016 to schedule an additional VA examination.  A VA email stated that the Veteran refused an examination via telephone call on May 13, 2016.  In June 2016, however, the Veteran stated that he was not notified of an examination and indicated his willingness to report to a VA examination.  The Board accordingly remanded the issue again in September 2016 and directed the AOJ to schedule a VA examination, send notice of the examination to the Veteran's last known address, and advise the Veteran of potential consequences of failing to report to an examination.  VA satisfied these directions in a September 2016 letter and an October 2016 Supplementary Statement of the Case, however the Veteran failed to comply or provide good cause therefor.  Because the Veteran has not fulfilled his responsibility to cooperate with VA,  the Board finds that VA met its duty to assist the Veteran.  


Legal Analysis

Service connection for bilateral hearing loss was granted in a February 2007 rating decision; a noncompensable evaluation was assigned effective August 26, 2006.  The Veteran contends that a compensable rating is warranted because he has difficulty following conversations, has difficulty hearing in places with background noise, and has difficulty hearing the television.
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I through Level XI (indicating profound deafness).  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration, with each ear evaluated separately.  38 C.F.R. § 4.86(b). 

Only one hearing evaluation from the claims period - January 2011 VA examination - has been associated with the claims file.  At this examination, the Veteran demonstrated an exceptional pattern of hearing impairment in his left ear (i.e. the puretone thresholds were at least 55 decibels at the 1000, 2000, 3000, and 4000 Hertz frequencies).  Thus, when interpreting the results of this assessment, the Board determines the auditory acuity level using either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

The January 2011 VA examination indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
40
60
70
LEFT
45
60
60
65
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 55 decibels in the right ear, and 65 decibels in the left ear.  Speech recognition ability was 92 percent in the right ear and 80 percent in the left ear.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in the right ear.  See 38 C.F.R. § 4.85.  Because the Veteran's left ear hearing qualifies as an exceptional pattern of impairment, the Board determines the designation under both Tables VI and Table VIa and utilizes the higher numeral -  in this case, Level V hearing acuity pursuant to Table VIa -  to determine the Veteran's hearing impairment evaluation.  38 C.F.R. §§ 4.85, 4.86 

Applying Table VII, a combination of  Level I right ear hearing acuity with Level V left ear hearing acuity results in a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Beyond these results, VA medical center (VAMC) treatment notes from June 2011, January 2012 and April 2013 indicate that the Veteran's hearing loss had not significantly changed since the January 2011 VA examination.  The Board accordingly finds that the evidence does not support the assignment of a compensable evaluation for the Veteran's service-connected bilateral hearing loss at any time during the appeal period.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, therefore, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable). 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's bilateral hearing loss manifests Level I hearing acuity in the right ear and Level V hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability rating currently assigned.  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, such as difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned. As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted. 

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his service-connected bilateral hearing loss.  The Veteran's hearing loss is manifested by difficulty hearing conversations, including his wife's voice, as well as difficulty hearing the television and difficulty hearing in the presence of background noise.  The Veteran's statements are competent evidence on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by medical professionals are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for bilateral hearing loss.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate that the Veteran is unemployable due to his hearing loss, however, and the Veteran has not contended that it renders him unable to work.  Thus, remand of a TDIU claim is unnecessary.
      
      
ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


